Exhibit 10.1

FIVE BELOW, INC.

2012 EMPLOYEE STOCK PURCHASE PLAN

 

1. Purpose.

The Five Below, Inc. 2012 Employee Stock Purchase Plan (the “Plan”) is intended
to encourage and facilitate the purchase of Shares of the common stock of Five
Below, Inc. (the “Company”) by employees of the Company and any Participating
Companies, thereby providing employees with a personal stake in the Company and
a long range inducement to remain in the employ of the Company and Participating
Companies. It is the intention of the Company that the Plan qualify as an
“employee stock purchase plan” within the meaning of Section 423 of the Code.

 

2. Definitions.

(a) “Account” means a bookkeeping account established by the Committee on behalf
of a Participant to hold Payroll Deductions.

(b) “Approved Leave of Absence” means a leave of absence that has been approved
by the applicable Participating Company in such a manner as the Board may
determine from time to time.

(c) “Board” means the Board of Directors of the Company.

(d) “Business Day” means a day on which national stock exchanges and the NASDAQ
System are open for trading.

(e) “Code” means the Internal Revenue Code of 1986, as amended.

(f) “Committee” means the Committee appointed pursuant to Section 14 of the
Plan.

(g) “Company” means Five Below, Inc.

(h) “Compensation” means the regular base salary paid to a Participant by one or
more Participating Company during such individual’s period of participation in
the Plan, plus any pre-tax contributions made by the Participant to any
cash-or-deferred arrangement that meets the requirements of section 401(k) of
the Code or any cafeteria benefit program that meets the requirements of section
125 of the Code, now or hereafter established by any Participating Company. The
following items of compensation shall not be included in Compensation: (i) all
overtime payments, bonuses, commissions (other than those functioning as base
salary equivalents), profit-sharing distributions and other incentive-type
payments and (ii) any and all contributions (other than contributions subject to
sections 401(k) and 125 of the Code) made on the Participant’s behalf by a
Participating Company under any employee benefit or welfare plan now or
hereafter established.

(i) “Election Form” means the form acceptable to the Committee which an Employee
shall use to make an election to purchase Shares through Payroll Deductions
pursuant to the Plan.

(j) “Eligible Employee” means an Employee who meets the requirements for
eligibility under Section 3 of the Plan.

(k) “Employee” means any person, including an officer, whose wages and other
salary is required to be reported by a Participating Company on Internal Revenue
Service Form W-2 for federal income tax purposes.

(l) “Enrollment Date” means, with respect to a given Offering Period, a date
established from time to time by the Committee or the Board, which shall not be
later than the first day of such Offering Period.



--------------------------------------------------------------------------------

(m) “Fair Market Value” means the closing price per Share on the principal
national securities exchange on which the Shares are listed or admitted to
trading or, if not listed or traded on any such exchange, on the National Market
System of the National Association of Securities Dealers Automated Quotation
System (“NASDAQ”), or if not listed or traded on any such exchange or system,
the fair market value as reasonably determined by the Board, which determination
shall be in accordance with the standards set forth in Treasury Regulation
§1.421-1(e)(2) and shall be conclusive.

(n) “Five Percent Owner” means an Employee who, with respect to a Participating
Company, is described in Section 423(b) of the Code.

(o) “Offering” means an offering of Shares to Eligible Employees pursuant to the
Plan.

(p) “Offering Commencement Date” means the first Business Day on or after
January 1 or the first Business Day on or after July 1 of each year.

(q) “Offering Period” means the period extending from an Offering Commencement
Date through the following Offering Termination Date.

(r) “Offering Termination Date” means the last Business Day in the period ending
each June 30 and December 31 immediately following the applicable Offering
Commencement Date, or the date of a Change in Control (as defined in the
Company’s Amended and Restated Equity Incentive Plan), which occurs in an
Offering Period.

(s) “Option Price” means, with respect to a particular Offering Period, an
amount equal to 90% of the Fair Market Value per Share determined on the
Offering Termination Date, or if such date is not a trading day, then on the
next trading day thereafter.

(t) “Participant” means an Employee who meets the requirements for eligibility
under Section 3 of the Plan and who has timely delivered an Election Form to the
Committee.

(u) “Participating Company” means, as identified on Schedule A, the Company and
subsidiaries of the Company, within the meaning of Section 424(f) of the Code,
if any, that are approved by the Board from time to time in its sole discretion
as eligible to participate in the Plan.

(v) “Payroll Deductions” means amounts withheld from a Participant’s
Compensation pursuant to the Plan, as described in Section 5 of the Plan.

(w) “Plan” means the Five Below, Inc. 2012 Employee Stock Purchase Plan, as set
forth in this document, and as may be amended from time to time.

(x) “Plan Termination Date” means the earlier of: (1) the Offering Termination
Date for the Offering in which the maximum number of Shares specified in
Section 4 of the Plan have been issued pursuant to the Plan; (2) the date as of
which the Board chooses to terminate the Plan as provided in Section 15 of the
Plan; (3) the date of a Change in Control or (4) in the event that the Company’s
shareholders do not approve the Plan at the Company’s annual meeting of
shareholders that immediately follows the Effective Date, the date of such
annual meeting.

(y) “Shares” means shares of common stock of the Company, $0.01 par value per
Share.

(z) “Successor-in-Interest” means the Participant’s executor or administrator,
or such other person or entity to whom the Participant’s rights under the Plan
shall have passed by will or the laws of descent and distribution.

(aa) “Termination Form” means the form acceptable to the Committee which an
Employee shall use to withdraw from an Offering pursuant to Section 8 of the
Plan.



--------------------------------------------------------------------------------

3. Eligibility and Participation.

(a) Initial Eligibility. Except as provided in Section 3(b) of the Plan, each
individual who is an Employee on an Offering Commencement Date shall be eligible
to participate in the Plan with respect to the Offering that commences on that
date.

(b) Ineligibility. An Employee shall not be eligible to participate in the Plan
if such Employee:

 

  (1) is a Five Percent Owner;

 

  (2) has not customarily worked more than 20 hours per week;

 

  (3) has not customarily worked more than 5 months in any calendar year;

 

  (4) has been employed with the Company for less than 6 months; or

 

  (5) is restricted from participating under Section 3(d) of the Plan.

(c) Leave of Absence. An Employee on an Approved Leave of Absence shall be
eligible to participate in the Plan, subject to the provisions of Sections 5(d)
and 8(d) of the Plan. An Approved Leave of Absence shall be considered active
employment for purposes of Sections 3(b)(2) and 3(b)(3) of the Plan.

(d) Restrictions on Participation. Notwithstanding any provisions of the Plan to
the contrary, no Employee shall be granted an option to participate in the Plan
if:

 

  (1) immediately after the grant, such Employee would be a Five Percent Owner;
or

 

  (2) such option would permit such Employee’s rights to purchase stock under
all employee stock purchase plans of the Participating Companies which meet the
requirements of Section 423(b) of the Code to accrue at a rate which exceeds
$25,000 in fair market value (as determined pursuant to Section 423(b)(8) of the
Code) for each calendar year in which such option is outstanding.

(e) Commencement of Participation. An Employee who meets the eligibility
requirements of Sections 3(a) and 3(b) of the Plan as of an applicable
Enrollment Date and whose participation is not restricted under Section 3(d) of
the Plan shall become a Participant by completing an Election Form and filing it
with the Committee on or before the applicable Enrollment Date. Payroll
Deductions for a Participant shall commence on the applicable Offering
Commencement Date when his or her authorization for Payroll Deductions becomes
effective, and shall end on the Plan Termination Date, unless sooner terminated
by the Participant pursuant to Section 8 of the Plan. Notwithstanding the
foregoing sentence, to the extent necessary to comply with Section 423(b)(8) of
the Code and Section 3(d) of the Plan, a Participant’s payroll deductions may be
decreased to zero percent (0%) at any time during an Offering Period; provided,
that such Payroll Deductions shall recommence at the rate as provided in such
Participant’s Enrollment Form at the beginning of the first Offering Period that
is scheduled to end in the following calendar year, unless terminated by the
Participant as provided in Section 8 of the Plan.

 

4. Shares Per Offering.

The Plan shall be implemented by a series of Offerings that shall terminate on
the Plan Termination Date. Offerings shall be made with respect to Compensation
payable for each Offering Period occurring on or after adoption of the Plan by
the Board and ending with the Plan Termination Date. Shares available for any
Offering shall be the difference between the maximum number of Shares that may
be issued under the Plan, as determined pursuant to Section 10(a) of the Plan,
for all of the Offerings, less the actual number of Shares purchased by
Participants pursuant to prior Offerings. If the total number of Shares for
which options are exercised on any Offering Termination Date exceeds the maximum
number of Shares available, the Committee shall make a



--------------------------------------------------------------------------------

pro rata allocation of Shares available for delivery and distribution in as
nearly a uniform manner as practicable, and as it shall determine to be fair and
equitable, and the unapplied Account balances shall be returned to Participants
as soon as practicable following the Offering Termination Date.

 

5. Payroll Deductions.

(a) Amount of Payroll Deductions. An Eligible Employee who wishes to participate
in the Plan shall file an Election Form (authorizing payroll deductions) with
the Committee prior to the applicable Enrollment Date.

(b) Participants’ Accounts. All Payroll Deductions with respect to a Participant
pursuant to Section 5(a) of the Plan shall commence on the first payroll
following the Enrollment Date and shall end of the last payroll in the Offering
Period to which such authorization is applicable, unless sooner terminated by
the Participant as provided in Section 8. All Payroll Deductions will be
credited to the Participant’s Account under the Plan. The amounts collected from
the Participant shall not be held in any segregated account or trust fund and
may be commingled with the general assets of the Company and used for general
corporate purposes.

(c) Changes in Payroll Deductions. A Participant may discontinue his
participation in the Plan as provided in Section 8(a) of the Plan, but no other
change can be made during an Offering Period, including, but not limited to,
changes in the amount of Payroll Deductions for such Offering. A Participant may
change the amount of Payroll Deductions for subsequent Offerings by giving
written notice of such change to the Committee on or before the applicable
Enrollment Date for such Offering Period.

(d) Leave of Absence. A Participant who goes on an Approved Leave of Absence
before the Offering Termination Date after having filed an Election Form with
respect to such Offering may:

 

  (1) withdraw the balance credited to his or her Account pursuant to
Section 8(b) of the Plan;

 

  (2) discontinue contributions to the Plan but remain a Participant in the Plan
through the earlier of (i) the Offering Termination Date or (ii) the close of
business on the 90th day of such Approved Leave of Absence unless such Employee
shall have returned to regular non-temporary employment before the close of
business on such 90th day;

 

  (3) remain a Participant in the Plan during such Approved Leave of Absence
through the earlier of (i) the Offering Termination Date or (ii) the close of
business on the 90th day of such Approved Leave of Absence unless such Employee
shall have returned to regular non-temporary employment before the close of
business on such 90th day, and continue the authorization for the Participating
Company to make Payroll Deductions for each payroll period out of continuing
payments to such Participant, if any.

 

6. Granting of Options.

On each Offering Termination Date, each Participant shall be deemed to have been
granted an option to purchase a minimum of one (1) Share and a maximum number of
Shares that shall be a number of whole Shares equal to the quotient obtained by
dividing the balance credited to the Participant’s Account as of the Offering
Termination Date, by the Option Price. Notwithstanding the foregoing and subject
to the limitations described in Section 3(d)(2), on each applicable Offering
Termination Date, no Participant may purchase more than the number of Shares
obtained by dividing (i) $10,000 by (ii) the Fair Market Value as of the
applicable Offering Termination Date. Notwithstanding the foregoing, no
participant may purchase more than $10,000 worth of stock in any calendar year,
and if a Participant’s contributions exceed this limit, then any such excess
contributions will be returned to Participant without interest and will not be
used to purchase Shares under the Plan.



--------------------------------------------------------------------------------

7. Exercise of Options.

(a) Automatic Exercise. With respect to each Offering, a Participant’s option
for the purchase of Shares granted pursuant to Section 6 of the Plan shall be
deemed to have been exercised automatically on the Offering Termination Date
applicable to such Offering. Notwithstanding the foregoing, upon the occurrence
of a Plan Termination Date as described in Section 2(x)(3) or Section 2(x)(4),
all Shares or Payroll Deductions (to the extent not yet applied to the purchase
of Shares) under the Plan shall be distributed to the Participants as soon as
administratively practicable following such Plan Termination Date.

(b) Fractional Shares and Minimum Number of Shares. Fractional Shares shall not
be issued under the Plan. Amounts credited to an Account remaining after the
application of such Account to the exercise of options for a minimum of one
(1) full Share shall be credited to the Participant’s Account for the next
succeeding Offering, or, at the Participant’s election, returned to the
Participant as soon as practicable following the Offering Termination Date,
without interest.

(c) Transferability of Option. No option granted to a Participant pursuant to
the Plan shall be transferable other than by will or by the laws of descent and
distribution, and no such option shall be exercisable during the Participant’s
lifetime other than by the Participant.

(d) Delivery of Certificates for Shares. The Company shall deliver certificates
for Shares acquired on the exercise of options during an Offering Period as soon
as practicable following the Offering Termination Date.

 

8. Withdrawals.

(a) Withdrawal of Account. A Participant may elect to withdraw the balance
credited to the Participant’s Account by providing a Termination Form to the
Committee at any time before the Offering Termination Date applicable to any
Offering.

(b) Amount of Withdrawal. A Participant may withdraw all, but not less than all,
of the amounts credited to the Participant’s Account by giving a Termination
Form to the Committee. All amounts credited to such Participant’s Account shall
be paid as soon as practicable following the Committee’s receipt of the
Participant’s Termination Form, and no further Payroll Deductions will be made
with respect to the Participant.

(c) Termination of Employment. Upon termination of a Participant’s employment
for any reason other than death, including termination due to disability or
continuation of a leave of absence beyond 90 days, all amounts credited to such
Participant’s Account shall be returned to the Participant. In the event of a
Participant’s (1) termination of employment due to death or (2) death after
termination of employment but before the Participant’s Account has been
returned, all amounts credited to such Participant’s Account shall be returned
to the Participant’s Successor-in-Interest.

(d) Leave of Absence. A Participant who is on an Approved Leave of Absence
shall, subject to the Participant’s election pursuant to Section 5(d) of the
Plan, continue to be a Participant in the Plan until the earlier of (i) the end
of the first Offering ending after commencement of such Approved Leave of
Absence or (ii) the close of business on the 90th day of such Approved Leave of
Absence unless such Employee shall have returned to regular non-temporary
employment before the close of business on such 90th day. A Participant who has
been on an Approved Leave of Absence for more than 90 days shall not be eligible
to participate in any Offering that begins on or after the commencement of such
Approved Leave of Absence so long as such leave of absence continues.

 

9. Interest.

No interest shall be paid or allowed with respect to amounts paid into the Plan
or credited to any Participant’s Account.



--------------------------------------------------------------------------------

10. Shares.

(a) Maximum Number of Shares. No more than 500,000 Shares may be issued under
the Plan. Such Shares shall be authorized but unissued or reacquired Shares of
the Company, including Shares purchased on the open market. The number of Shares
available for any Offering and all Offerings shall be adjusted if the number of
outstanding Shares of the Company is increased or reduced by split-up,
reclassification, stock dividend or the like. All Shares issued pursuant to the
Plan shall be validly issued, fully paid and nonassessable.

(b) Participant’s Interest in Shares. A Participant shall have no interest in
Shares subject to an option until such option has been exercised.

(c) Registration of Shares. Shares to be delivered to a Participant under the
Plan shall be registered in the name of the Participant.

(d) Restrictions on Exercise. The Board may, in its discretion, require as
conditions to the exercise of any option such conditions as it may deem
necessary to assure that the exercise of options is in compliance with
applicable securities laws.

 

11. Expenses.

The Participating Companies shall pay all fees and expenses incurred (excluding
individual Federal, state, local or other taxes) in connection with the Plan. No
charge or deduction for any such expenses will be made to a Participant upon the
termination of his or her participation under the Plan or upon the distribution
of certificates representing Shares purchased with his or her contributions.

 

12. Taxes.

The Participating Companies shall have the right to withhold from each
Participant’s Compensation an amount equal to all Federal, state, city or other
taxes as the Participating Companies shall determine are required to be withheld
by them in connection with the grant, exercise of the option or disposition of
Shares. In connection with such withholding, the Participating Companies may
make any such arrangements as are consistent with the Plan as it may deem
appropriate, including the right to withhold from Compensation paid to a
Participant other than in connection with the Plan and the right to withdraw
such amount from the amount standing to the credit of the Participant’s Account.

 

13. Plan and Contributions Not to Affect Employment.

The Plan shall not confer upon any Eligible Employee any right to continue in
the employ of the Participating Companies.

 

14. Administration.

The Plan shall be administered by the Board, which may delegate responsibility
for such administration to a committee of the Board (the “Committee”). If the
Board fails to appoint the Committee, any references in the Plan to the
Committee shall be treated as references to the Board. The Board, or the
Committee, shall have authority to interpret the Plan, to prescribe, amend and
rescind rules and regulations relating to it, and to make all other
determinations deemed necessary or advisable in administering the Plan, with or
without the advice of counsel. The determinations of the Board or the Committee
on the matters referred to in this paragraph shall be conclusive and binding
upon all persons in interest.

 

15. Amendment and Termination.

The Board may terminate the Plan at any time and may amend the Plan from time to
time in any respect; provided, however, that upon any termination of the Plan,
all Shares or Payroll Deductions (to the extent not yet applied to the purchase
of Shares) under the Plan shall be distributed to the Participants, provided
further, that no amendment to the Plan shall affect the right of a Participant
to receive his or her proportionate interest in the Shares or his or her Payroll
Deductions (to the extent not yet applied to the purchase of Shares) under the
Plan, and



--------------------------------------------------------------------------------

provided further, that the Company may seek shareholder approval of an amendment
to the Plan if such approval is determined to be required by or advisable under
the regulations of the Securities or Exchange Commission or the Internal Revenue
Service, the rules of any stock exchange or system on which the Shares are
listed or other applicable law or regulation.

 

16. Effective Date.

The Plan shall be effective on January 1, 2013 (the “Effective Date”), with its
initial Offering Period beginning January 1, 2013.

 

17. Government and Other Regulations.

(a) In General. The purchase of Shares under the Plan shall be subject to all
applicable laws, rules and regulations, and to such approvals by any
governmental agencies as may be required.

(b) Securities Law. The Committee shall have the power to make each grant under
the Plan subject to such conditions as it deems necessary or appropriate to
comply with the then-existing requirements of the Securities Act of 1933, as
amended, and the Securities Exchange Act of 1934, as amended, including Rule
16b-3 (or any similar rule) of the Securities and Exchange Commission.

 

18. Non-Alienation.

No Participant shall be permitted to assign, alienate, sell, transfer, pledge or
otherwise encumber his interest under the Plan prior to the distribution to him
of Share certificates. Any attempt at assignment, alienation, sale, transfer,
pledge or other encumbrance shall be void and of no effect.

 

19. Notices.

Any notice required or permitted hereunder shall be sufficiently given only if
delivered personally, telecopied, or sent by first class mail, postage prepaid,
and addressed:

If to the Company:

Five Below, Inc.

1818 Market Street

Suite 1900

Philadelphia, PA 19103

Attention: Employee Stock Purchase Plan Committee

or any other address provided pursuant to written notice.

If to the Participant: At the address on file with the Company from time to
time, or to such other address as either party may hereafter designate in
writing by notice similarly given by one party to the other.

 

20. Successors.

The Plan shall be binding upon and inure to the benefit of any successor,
successors or assigns of the Company.

 

21. Severability.

If any part of this Plan shall be determined to be invalid or void in any
respect, such determination shall not affect, impair, invalidate or nullify the
remaining provisions of this Plan which shall continue in full force and effect.



--------------------------------------------------------------------------------

22. Acceptance.

The election by any Eligible Employee to participate in this Plan constitutes
his or her acceptance of the terms of the Plan and his or her agreement to be
bound hereby.

 

23. Applicable Law.

This Plan shall be construed in accordance with the law of the Commonwealth of
Pennsylvania, to the extent not preempted by applicable Federal law.



--------------------------------------------------------------------------------

SCHEDULE A

Participating Companies

Five Below, Inc.